—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Following a prison disciplinary hearing, petitioner, a prison inmate, was found guilty of soliciting a sexual act, harassment and making a false statement. Contrary to petitioner’s contention, we find that substantial evidence supports the determination. The misbehavior report, coupled with the testimony of the prison facility chef who authored the report and her interdepartmental communication, as well as petitioner’s own admissions, provide substantial evidence of petitioner’s guilt (see, Matter of Moore v Goord, 255 AD2d 640, lv denied 93 NY2d 802). To the extent that petitioner claimed that he was attempting to solicit money rather than sex, this presented a credibility issue the Hearing Officer was entitled to resolve against petitioner (see, Matter of Martin v Goord, 252 AD2d 720, 721).
Cardona, P. J., Mercure, Crew III, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.